IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 135 MM 2019
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 RASHEEN AMEER CAULK,                           :
                                                :
                     Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.